Exhibit 10.1

 

June 14, 2004

 

Robert Barton

925 269th Ave SE

Sammamish, WA 98075

 

Dear Bob:

 

We are delighted to confirm to you in writing the offer that we previously
discussed with you to serve as the acting Chief Executive Officer at
drugstore.com* while our Board of Directors conducts a search for a new Chief
Executive Officer, effective as of June 14, 2004. You will continue to serve as
the Chief Financial Officer of drugstore.com.

 

While serving as the acting Chief Executive Officer, we will provide you with an
annual salary of $267,000 (a $61,000 increase from your salary as CFO), which
will be paid in accordance with the Company’s standard payroll policies. In
addition, you will be eligible to receive a $150,000 bonus (“Acting CEO Bonus”),
which shall be payable upon the first to occur of (a) 90 days after the date the
new Chief Executive Officer commences employment, so long as you remain
continuously employed by drugstore.com until that date; (b) the date of any
involuntary termination of your employment by drugstore.com; or (c) March 31,
2005, so long as you remain continuously employed by drugstore.com until that
date. Your other company-provided benefits, including health and welfare
benefits, will not change as a result of your service as acting CEO. Your
compensation package will be reviewed annually.

 

Shortly following your acceptance of our offer to serve as the acting Chief
Executive Officer, you will be granted an option (the “Option”) to purchase
250,000 shares of drugstore.com common stock (the “Option Shares”). The Option
will vest as follows: 62, 500 Option Shares will vest on the date your Acting
CEO Bonus becomes payable (“Acting CEO Bonus Payment Date”). The remaining
187,500 Option Shares shall vest in equal installments of 13,393 shares upon
your completion of each additional quarter of continuous service with
drugstore.com following the Acting CEO Bonus Payment Date (with the final
vesting installment in the amount of 13,391 shares) so that the Option will
become 100% vested upon the completion of 3.5 years of continuous service
following the Acting CEO Bonus Payment Date. In the event that your service is
terminated (voluntarily or by drugstore.com) prior to the time that the Option
is 100% vested, 50% of all then remaining unvested Option Shares will vest upon
your termination of service in exchange for your release of any and all claims
against the company; provided however that the release shall not apply to claims
arising under that certain Indemnification Agreement between Employee and
drugstore.com. The exercise price of the Option Shares will be the fair market
value of drugtore.com common stock on the date the option is granted by the
compensation committee of the board of directors. You will have the right to
exercise the Option for one year following the termination of your continuous
service; provided, however, that in any event the Option will terminate 10 years
from the date of grant. The Option will be subject to the terms of the Company’s
1998 Stock Option Plan and, except as provided in this offer, the standard form
of Nonstatutory Stock Option Agreement between you and drugstore.com.

 

The terms of the Confidentiality and Inventions Agreement you entered into in
1998 will remain in full force and effect, a copy of which is enclosed with this
letter.

 

Your employment with drugstore.com will remain “at-will.” This means that you
may terminate your employment with drugstore.com at any time with or without
cause, and with or without notice. Similarly, drugstore.com may terminate your
employment at any time, with or without cause, and with or without notice. Your
at-will employment status may not be orally altered by any drugstore.com
employee or member of the Board of Directors of drugstore.com, and may be
altered in writing only pursuant to resolutions adopted by the Board of
Directors of drugstore.com.



--------------------------------------------------------------------------------

Congratulations! All of us at drugstore.com are very excited that you’ve agreed
to serve as acting Chief Executive Officer during our search for a new CEO.
Kindly indicate your consent to the terms in this offer letter by signing and
returning a copy to us at your earliest convenience.

 

Sincerely,

 

/s/ Peter Neupert

--------------------------------------------------------------------------------

Peter Neupert

Chairman and Chief Strategy Officer

 

 

Agreed and Accepted:

 

 

/s/ Bob Barton

--------------------------------------------------------------------------------

 

 

Date: 7/14/04

          Robert Barton    

 

--------------------------------------------------------------------------------

* drugstore.com, inc., including all of its affiliates and subsidiaries